 
PERSHING GOLD CORPORATION
2012 Equity Incentive Plan


FIRST AMENDMENT TO
RESTRICTED STOCK AGREEMENT
(Non-Assignable)


This First Amendment, dated as of February 8, 2013 (this “Amendment”), to the
Restricted Stock Agreement, dated as of August 24, 2012 (the “Agreement”), is
entered into by and between Stephen Alfers (“Holder”) and Pershing Gold
Corporation, a Nevada corporation (the “Corporation”).
 
A.           Pursuant to the Agreement, on June 18, 2012, Holder was granted
Five Million (5,000,000) shares (the “Shares”) of the Restricted Stock, par
value $0.0001 per Share, of the Corporation pursuant to and subject to the terms
of the Corporation’s 2012 Equity Incentive Plan (“Plan”).
 
B.           The Corporation has requested, for the benefit of the Corporation,
and Holder has agreed, to amend the Agreement as set forth herein.
 
NOW, THEREFORE, in consideration for the payment to Holder of One Hundred
Dollars ($100.00) and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.           Amendment to Restricted Stock Agreement.  The Agreement is hereby
amended by deleting Section 1 thereof and replacing it with the following:
 
1.           Vesting Schedule.  The Shares shall be subject to the following
vesting provisions.  All vesting is subject to claw-backs (as set forth in
Section 2 herein) in the event of any breach of Corporate policy, restatements
and/or adjustments, and the terms of the Plan including Section 6(f)
(Termination of Employment).  Notwithstanding anything herein to the contrary,
all vested shares may be exercised and disposed of not sooner than six months
following the date hereof.


Percentage of Shares to Vest
Date of Vesting
33.33%
March 14, 2014
33.33%
June 18, 2014
33.34%
June 18, 2015



 
2.           No Other Changes.  Except for the amendment contained in Section 1
hereof, the Agreement is hereby ratified and confirmed and shall continue in
full force and effect without any further amendments or changes.
 
3.           Counterparts.  This Amendment may be executed in counterparts each
of which taken together shall constitute one and the same instrument.
 
4.           Governing Law.  This Amendment shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of Nevada
without reference to principles of conflicts of laws.


 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.
 




HOLDER:




/s/ Stephen Alfers
Stephen Alfers






PERSHING GOLD CORPORATION




By: /s/ Eric Alexander
Name: Eric Alexander
Title: Vice President of Finance and Controller








 